DETAILED ACTION
This office action is made final. Claims 1, 4-5, 7-8, 10-12, 14-16, and 20-25 are pending. Claims 20-25 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Applicant’s amendment date 12/2/2021, amended claims 1, 4-5, 10, and 14-16; and cancelled claims 2-3, 6, 9, 13.
Response to Amendment
The previously pending claim objection to claim 15, has been withdrawn.
Response to Arguments
With respect to the 35 USC 101 rejection, the claim as a whole integrates the mental processes and certain methods of organizing human activity concepts into a practical application. Accordingly, claim 1 integrates the abstract idea into a practical application. Accordingly, 35 U.S.C. 101 rejections are withdrawn in light of 2019 Revised Patent Subject Matter Eligibility Guidance (“2019 PEG”).
With respect to the 35 USC 103 rejection, Applicant's remarks filed on 02 December 2021 (pages 17 in particular) were deemed to be persuasive and adequately reflect the Examiner's opinion as to why claims are allowable over the prior art of record.
Claim objections
Claim 11 objected to because of the following informalities:
.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 4-5, 7-8, 10-12, 14-16 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claims 1 recite, “generating an alert for a respective employee temporarily associated with a respective portable device.” As best understood, it appears that there is no support for the underlined recitation in the original disclosure of the present application for this limitation. Moreover, none of the drawings shows this 
The dependent claims 4-5, 7-8, 10-12, 14-16 inherit the deficiency of their respective parent claims.  Appropriate correction is required.
Regarding claims 4 recite, “registering a plurality of temporary associations, each of the plurality of registered temporary associations between respective portable devices and respective employees at the location.” As best understood, it appears that there is no support for the underlined recitation in the original disclosure of the present application for this limitation. Moreover, none of the drawings shows this particular feature. Therefore, this limitation of claim 4 considered to be new matter. Appropriate correction is required.

Election/Restrictions
Newly submitted claims 20-25 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: Claims 26-30 are patentability distinct from claim 1. claims 20-25 are drawn to a system for real-time user experience monitoring and response at a plurality of intra-location areas within a location, comprising: register, in the non-transitory machine-readable storage medium of the centralized communications and display node: a respective unique identifier for each of the portable communications devices; a respective unique identifier for each of the plurality of intra-location areas of the location; a respective unique identifier for each of a plurality of employees of the location; for each of at least two of the plurality of portable communications devices, register, in the non-transitory machine-readable separate utility such as generate an electronic signal indicating the activation of the respective actuator; a non-transitory machine-readable storage medium encoded with program code executable by the processor of the respective portable device for: determining a time relative to the activation of the respective actuator based on the time . 
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claim 20-25 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Conclusion
The prior arts made of record and not relied upon is considered pertinent to applicant's disclosure. (WO2014150073A2; US Pub No. 2016/0055491; US Pub No. 2014/0038640; US Pub No. 20170280351; and US Pub No. 2008/0032703).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAFIZ KASSIM whose telephone number is (571)272-8534.  The examiner can normally be reached on Mon - Fri (8am - 5pm) EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu can be reached on (571) 272-6045.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 

/HAFIZ A KASSIM/Primary Examiner, Art Unit 3623                                                                                                                                                                                                        1/6/2022